Title: [Thursday Feb. 22. 1776.]
From: Adams, John
To: 


      Thursday Feb. 22. 1776. Two Letters from General Washington, were referred to a Committee of the whole house. Accordingly Congress resolved itself into a Committee of the whole, and after some time, Mr. Ward reported that the Committee had come to no Conclusion, and Congress resolved that Tomorrow they would again resolve themselves into a Committee of the whole, to take into their farther consideration the Letters from General Washington.
     